Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 11, 2016

                                     No. 04-14-00620-CV

  Rosa Obregon PEREZ, Ricardo O. Perez, individually and as next friend of Rosa Elia Perez,
         Maria Perez Jalomus, Juan Jose Perez, Julio Perez, Jr., and Fernando Perez,
                                        Appellants

                                               v.

                    THE GOODYEAR TIRE & RUBBER COMPANY,
                                  Appellee

                From the 83rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 26130
                         Honorable Robert Cadena, Judge Presiding


     ORDER ON APPELLEE’S MOTION FOR REHEARING EN BANC
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice, dissenting
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason Pulliam, Justice


        On April 28, 2016, appellee filed a motion for rehearing en banc. On June 1, 2016,
appellants filed a response to motion for rehearing en banc. On June 13, 2016, appellee filed a
reply on rehearing en banc. A majority of the en banc court grants appellee’s motion for
rehearing en banc and orders en banc reconsideration of the panel’s opinion and judgment. See
TEX. R. APP. P. 49.7. Accordingly, “the panel’s judgment...[will] not become final, and the case
will be resubmitted to the court for en banc review and disposition.” Id.




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court